COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Willis and Overton


CONSTANCE M. DAVIS
                                         MEMORANDUM OPINION * BY
v.          Record No. 2690-95-1        JUDGE NELSON T. OVERTON
                                             JUNE 11, 1996
JOHN E. DAVIS


           FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                      Von L. Piersall, Jr., Judge

            (James C. Hawks, on brief), for appellant.
            Appellant submitting on brief.
            (Roland W. Dodson, on brief), for appellee.
            Appellee submitting on brief.


     Constance M. Davis appeals from a decree of divorce a

vinculo matrimonii, contending that the circuit court erred (1)

by denying her a fault divorce on the grounds of cruelty and (2)

by refusing to award her a greater sum for spousal support.    We

disagree.

     Where dual grounds for divorce exist, the trial court may

use its sound discretion to select the appropriate ground upon

which to grant a divorce.    Zinkhan v. Zinkhan, 2 Va. App. 200,

210, 342 S.E.2d 658, 663 (1986).    The determination of spousal

support and the appropriate amount likewise lie in the discretion

of the trial court.    After reviewing the record in this case, we

find no abuse of discretion.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, the judgment below is affirmed.

                                   Affirmed.




                         - 2 -